Citation Nr: 1029304	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  03-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1985 to July 1988. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The objective and probative evidence is in equipoise as to 
whether the currently demonstrated obstructive sleep apnea had 
its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, 
the criteria for service connection for sleep apnea have been 
met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Preliminarily, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000, and was thereafter codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the VCAA, VA promulgated regulations 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).  The VCAA has also been the subject of various 
holdings of Federal courts.

The duty to notify has been substantially complied with in this 
case.  As the Board herein grants the claim, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence is obviated.

Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although there is an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, all the evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

The Veteran is claiming entitlement to service connection for 
sleep apnea.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the present case, the Veteran contends that his current 
obstructive sleep apnea developed during his period of active 
service.  The Veteran stated in his September 2003 notice of 
disagreement (NOD) that he was diagnosed with tonsillar 
hypertrophy and a heart murmur at his January 1985 entrance 
examination and that his February 1988 medical history report 
noted mild obstruction, weight gain, and chest pains.  He 
contends that these symptoms were related to his sleep apnea and 
were never considered because of his diagnosis of narcolepsy, 
which left the sleep apnea untreated and aggravated beyond its 
normal course causing it to permanently worsen.  

The Board notes that service treatment records are negative for 
complaints, findings, or treatment referable to obstructive sleep 
apnea.  However, as stated above, the Veteran's January 1985 
entrance examination does contain a diagnosis of tonsillar 
hypertrophy and his February 1988 report of medical history and 
examinations do note a mild pulmonary obstruction, weight gain 
and chest pains.  A March 1988 medical board report noted that 
the Veteran had narcolepsy with probable cataplexy.  
Additionally, the service treatment records contain many 
references to the Veteran's inability to sleep well at night and 
excessive daytime sleepiness.  The Veteran was medically 
discharged from service due to his narcolepsy in July 1988.  

A January 1998 private sleep disorders evaluation reflected the 
Veteran's 12-year history of excessive daytime sleepiness.  The 
report further noted his history of  falling asleep at 
inappropriate times, snoring during the night both on his back 
and his side, cataplexy, hallucinations, and rare episodes of 
sleep paralysis.  The Veteran's history of sleep latency tests in 
1988 during service, and the resultant narcolepsy diagnosis, were 
also referenced.  Current symptoms including daytime headaches, 
nasal congestion, weakness, joint stiffness, leg pain, 
hallucination, depression, worsening concentration, and worsening 
moodiness were indicated.  The impression was of narcolepsy and 
obstructive sleep apnea.  

These records establish that the Veteran has been diagnosed as 
having sleep apnea.  Therefore, the first requirement for service 
connection for this claim, the existence of a current disability, 
has been met.  See Hickson, 12 Vet. App. at 253.

In considering the second element of service connection, that of 
that of in-service incurrence or aggravation, the Board must 
first determine whether sleep apnea existed prior to service.  In 
this regard, it is noted that a Veteran will be considered to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and enrollment 
into service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  See, 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Regarding aggravation, the evidence must demonstrate "a lasting 
worsening of the condition" - that is, a worsening that existed 
not only at the time of separation but one that still exists 
currently.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).  Temporary or intermittent 
flare-ups during service of a pre-existing injury or disease are 
not sufficient to be considered aggravation in service unless the 
underlying disability, as contrasted to the symptoms of that 
disability, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

The Veteran's entrance examination and report of medical history 
do not show any diagnosis or findings of obstructive sleep apnea.  
The Board notes that there was a diagnosis of tonsillar 
hypertrophy on the January 1985 entrance examination.  However, 
the Veteran was found qualified for enlistment and without 
defect.  In sum, the record does not contain clear and 
unmistakable evidence of a preexisting obstructive sleep apnea 
condition to rebut the presumption of soundness.  Accordingly, 
the presumption of soundness remains intact and the relevant 
inquiry is whether the evidence demonstrates that the claimed 
obstructive sleep apnea was incurred during active service.  

As noted above, service treatment records show complaints of an 
inability to sleep at night, as well as excessive daytime 
sleepiness.  

Post-service, a March 2006 private medical opinion noted that 
tonsillar hypertrophy was a well-established risk factor for 
development of obstructive sleep apnea.  Based on its existence, 
and the symptoms from the various in-service examinations, the 
doctor could state within a reasonable degree of medical 
probability that the Veteran's obstructive sleep apnea was 
present during that time.  

A March 2007 VA examination reported the Veteran's 1998 diagnosis 
of sleep apnea.  It was further reported that the Veteran was 
using a CPAP machine that helped initially but had lost some 
effectiveness.  Finally, it stated that the Veteran continued to 
feel tired most of the day and fell asleep when not intending to 
fall asleep.  The diagnosis of obstructive sleep apnea was 
confirmed.  

Finally, a March 2010 independent medical opinion was obtained to 
determine whether or not the current obstructive sleep apnea is 
related to the Veteran's complaints of fatigue during service.  
The doctor opined that it was less likely than not that the 
currently diagnosed sleep apnea was related to the complaints of 
fatigue during service.  The doctor explained was not possible to 
accurately determine if sleep apnea existed on active duty with 
the pre-existing narcolepsy and cataplexy diagnosis without a 
sleep study preformed during active duty time.  The doctor 
further stated that the sleep apnea was listed as a separate 
condition on all medical notations in the record, and therefore 
there was no evidence that it existed on active duty and was 
misdiagnosed as narcolepsy with cataplexy.  



Analysis

After a review of the evidentiary record, the Board finds that 
there is evidence both for and against a finding that the 
Veteran's current sleep apnea is related to his military service.  
On the one hand, there is no finding within the service treatment 
records of a diagnosis of sleep apnea and no record of treatment 
for 10 years following service.  The independent medical opinion 
provided that there is no possibility of accurately determining 
if sleep apnea existed without having performed a sleep study on 
the Veteran during his active military service.  

However, the Veteran has contended that he has suffered from 
symptoms indicative of sleep apnea since his time in service and 
that the disorder was not diagnosed because of the focus given to 
his service-connected narcolepsy.  The Veteran is certainly 
competent to describe symptoms of sleep apnea, such as abnormal 
daytime sleepiness and falling asleep at inappropriate times, and 
such symptoms are consistent with the symptoms the Veteran 
experienced during his active service.  See, e.g., Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  Additionally, the 
March 2006 private medical opinion stated that considering the 
subsequent course of development of the Veteran's sleep apnea 
with the symptoms experienced in service that the sleep apnea was 
present during service.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, the Board finds that, considering the lay testimony of the 
Veteran, the service treatment records, in conjunction with the 
March 2006 private medical opinion, the Veteran has established a 
current disability, consistent with symptoms noted during service 
and provided a medical nexus between the two.  Resolving the 
benefit of the doubt in the Veteran's favor, and without 
ascribing error to the action of the RO, the Board finds that the 
criteria for service connection for sleep apnea have been met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for sleep apnea is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


